           Case 5:19-cr-00072-SLP Document 18 Filed 05/10/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                            )
                                                     )
                         Plaintiff,                  )
vs.                                                  )     Case No. CR-19-72-SLP
                                                     )
WENDELL L. REEVES,                                   )
                                                     )
                         Defendant.                  )

MINUTE SHEET OF PROCEEDINGS: ☒ CHANGE OF PLEA ☐ WAIVE AND FILE

 Honorable Scott Palk, Presiding                         Marcia J. Davis, Deputy Clerk

                                                         Raquel Sweet, U.S. Probation Officer
 Susan Fenimore, Court Reporter

 Interpreter – N/A                                       Date proceedings held: 5/10/2019 @ 10:30 a.m.
 ☐ Interpreter Sworn                                     Time in court: 30 minutes


 Appearance for Government:                              Appearance for Defendant:
 Jacquelyn M. Hutzell, AUSA                              Lance B. Phillips

HEARING CONCLUDED: ☒ Yes; ☐ No;

Type of Proceedings held:
☒       Change of Plea ☐ Waive and File          ☐ Other:                                 ;
☒       Held on count(s)      1           of the                        1             counts :
☒       ☒ Indictment; ☐ Information; ☐ Superseding Indictment; ☐ Superseding Information filed: 3/19/2019;
☒       Defendant SWORN;
☒       Defendant enters a plea of: ☒ Guilty; ☐ Not Guilty; ☐ Other;
☒       Sentencing Guidelines applicable; maximum penalty: 20 years and/or a fine of $250,000.00_.

☒       Waiver of Jury Trial filed;
☐       Waiver of Indictment filed;
☒       ☐ Plea Agreement filed (See plea agreement for specifics); ☒ No Plea Agreement filed;
☒       ☐ Supplemental Plea Agreement filed under seal; ☒ No sealed supplemental plea agreement filed;
☒       ☐ Plea Petition filed; ☒ Plea Petition only filed;
☒       Sentencing Hearing to be set upon completion of the final presentence report;

☐       Defendant Bond: ☐ Set: Unsecured $_________; ☐ Cash; ☐ Surety; ☐ 10%; ☐ Personal Recognize;
☐       Defendant failed to appear, Bench Warrant issued;
☐       Status of Bond: ☐ Continued; ☐ Forfeited;
☒       Defendant Custody/Detention Continued;
☐       Defendant REMANDED to the Custody of the U.S. Marshal pending sentencing;

  Other Proceedings:


                                                                                           Rev.Minute.Guilty.2017
